Citation Nr: 1132917	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  He also served in the Air Force Reserves and the Air National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, among other things, denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  During the pendency of the Veteran's appeal, original jurisdiction of the Veteran's claim was transferred to the VARO in St. Paul, Minnesota.  

A hearing was held on June 20, 2011, by means of video conferencing equipment with the Veteran in Detroit, Michigan, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

After the June 2011 hearing, the Veteran submitted additional medical evidence directly to the Board.  The Board observes that the Veteran did not submit a waiver of initial consideration of this evidence by the RO.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the RO for initial consideration, unless having an appropriate waiver from the Veteran.  However, since the Board is granting the Veteran's claim for service connection for a left knee disorder in its decision below, the benefit sought on appeal is being granted in full, and therefore the Board's original review of this evidence results in no prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  As such, a remand to allow the RO to review this additional evidence is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In the May 2008 rating decision, the Denver RO also denied the Veteran's service connection claims for (1) a right knee disorder, to include as secondary to a left knee disorder, (2) bilateral hearing loss and (3) tinnitus.  In a May 2008 statement, the Veteran expressed disagreement with the Denver RO's denial of his service connection claims for (1) a left knee disorder, (2) bilateral hearing loss and (3) tinnitus.  Accordingly, the Veteran's right knee claim is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

Further, in a January 2011 Decision Review Officer (DRO) decision, the St. Paul RO granted the Veteran's service connection claims for bilateral hearing loss and tinnitus; noncompensable (zero percent) and 10 percent evaluations were assigned, respectively, both effective May 15, 2006.  The Veteran has not disagreed with the assigned evaluations or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

FINDING OF FACT

The Veteran has been shown to have a current left knee disorder that is related to his military service.  


CONCLUSION OF LAW

Service connection for a left knee disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim of entitlement to service connection for a left knee disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a left knee disorder.  He has contended that the disorder developed as a result of a football injury he sustained during his active duty.  

Initially, the Board notes that the record is somewhat inconsistent concerning the approximate date when the left knee injury occurred.  Specifically, when the Veteran filed his initial claim for compensation in May 2006, he stated that the original knee injury occurred in 1971.  See the Veteran's May 2006 claim.  However, the April 2008 VA examination report reflects that the Veteran's in-service left knee injury occurred in 1970.  It is unclear whether this information was provided by the Veteran or construed by the VA examiner after a review of the Veteran's VA claims file.  See the April 2008 VA examination report.  At the June 2011 hearing, the Veteran and his representative asserted that the Veteran's in-service left knee injury occurred in August 1971.  See the June 2011 hearing transcript at pages 3,4 and 13,  

Nonetheless, review of the Veteran's service treatment records reflects that the Veteran injured his left knee playing football in August 1971.  The Veteran's left knee was painful, yet stable with a full range of motion.  He was given crutches and Ace bandages for two weeks.  Accordingly, the evidence of record reflects that the Veteran injured his left knee during his service.  

Also, it is uncontroverted that the Veteran has a current left knee disorder.  Specifically, medical records note that the Veteran underwent left knee surgery in the early 1980's.  Nonetheless, during the pendency of this appeal, the Veteran has been diagnosed with degenerative joint disease and chronic anterior cruciate ligament deficiency of the left knee.  See e.g., a private treatment record dated in November 2001, the April 2008 VA examination report and a private treatment record from M.K.T., M.D. dated in July 2011.  

The April 2008 VA examination report reflects that the examiner reviewed the claims file and performed a physical examination of the Veteran.  However, it appears that the examiner believed that the Veteran had already been awarded service connection for his left knee disorder.  The reason for this confusion is unclear.  Nonetheless, since the examiner believed that service connection was already in effect for the Veteran's left knee disorder, he failed to address the matter of a medical nexus between the Veteran's in-service left knee injury and his currently diagnosed left knee disorder.  See the April 2008 VA examination report.  

However, after the June 2011 hearing, the Veteran submitted a private treatment record from M.K.T., M.D., dated in July 2011.  In the statement, M.K.T., M.D. relates that the Veteran fully described his in-service left knee injury and subsequent treatment for his ongoing left knee disorder.  After an interview and a physical examination, M.K.T., M.D., opined that the Veteran's currently-diagnosed left knee disorder was causally-related to his in-service knee injury.  He further stated that the current diagnosis was consistent with the Veteran's description of the in-service injury and continuing problems relating to the left knee.  See the July 2011 statement from M.K.T., M.D.  

The Board notes that M.K.T., M.D., did not indicate that he had reviewed the Veteran's VA claims file or any service records.  However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Here, as discussed above, while it appears that the exact date of the in-service injury was misconveyed at times, the Veteran's service treatment records do reflect that the Veteran suffered a left knee injury during the Veteran's active duty in August 1972.  This evidence is consistent with the Veteran's testimony at the June 2011 hearing regarding this matter.  While the July 2011 statement from M.K.T., M.D., fails to reflect the exact date of the in-service left knee injury, the Board concludes that the opinion was based on a credible history, and thus, is probative in this case.

There is no medical nexus evidence of record which is contrary to the favorable July 2011 opinion from M.K.T., M.D.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an Veteran's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that the evidence of record reflects that the Veteran's left knee disorder is causally- or etiologically-related to the injury to the left knee sustained on active duty.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a left knee disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a left knee disorder is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


